IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,538


EX PARTE JOHNNY ADAME, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-09-301773-A IN THE 331ST JUDICIAL DISTRICT COURT

FROM TRAVIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to robbery and was
sentenced by a jury to seventy-five years' imprisonment. 
	Applicant contends that he was denied his right to appeal because appellate counsel was not
timely notified of his appointment.  In support of his claim, Applicant submits affidavits from
appellate counsel and from a court administrator indicating that although appellate counsel was
timely appointed, he was not notified of his appointment until after the period for filing notice of
appeal had passed.
	The trial court has determined that Applicant was denied his right to appeal.  See Ex parte
Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. D-1-DC-09-301773-A from the 331st Judicial District Court of Travis County.  Applicant is ordered returned
to that time at which he may give a written notice of appeal so that he may then, with the aid of
counsel, obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had been
imposed on the date on which the mandate of this Court issues.  We hold that, should Applicant
desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the
trial court within 30 days after the mandate of this Court issues.

Delivered: April 20, 2011
Do Not Publish